Citation Nr: 0106178	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-11 747A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits.

(The issue of entitlement to an increased rating for a right 
clavicle injury, currently rated as 20 percent disabling, is 
the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's request for a 
waiver of recovery of an overpayment of VA pension benefits.  
A notice of disagreement was received in December 1998, and a 
statement of the case was issued in January 1999.


FINDINGS OF FACT

1.  In December 1998, the Committee denied entitlement to a 
waiver of recovery of an overpayment of VA pension benefits, 
and that same month the veteran was furnished notice of the 
determination as well as notice of appellate rights and 
procedures. 

2.  A notice of disagreement was received in December 1998, 
and a statement of the case was issued in January 1999. 

3.  A timely substantive appeal was not received to complete 
an appeal from the December 1998 Committee decision.


CONCLUSION OF LAW

The issue of entitlement to a waiver of recovery of an 
overpayment of VA disability pension benefits is not in 
appellate status.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.202 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the veteran initiated an appeal from a 
December 1998 decision by the Committee by filing a timely 
notice of disagreement in December 1998.  The RO issued a 
statement of the case in January 1999, along with an 
explanation of the steps the veteran must take to continue 
his appeal, including instructions for filing a timely 
substantive appeal.  

In August 1999, the RO certified the waiver issue to the 
Board for appellate review.  However, upon a review of the 
file, it was noted that there was no substantive appeal of 
record pertaining to the waiver issue.  By letter dated in 
October 2000, the BVA sent the veteran a letter requesting 
information as to whether he sent a substantive appeal, and 
whether he thought he filed a timely appeal.  The veteran and 
his representative were given 60 days to respond to that 
letter.  The letter was sent to the veteran's address of 
record, and a copy was sent to his representative of record.  
The letter was not returned as undeliverable, but neither the 
veteran or his representative have responded to that letter.  
Thus, in the absence of a timely substantive appeal of 
record, the Board finds that the veteran has not perfected a 
timely appeal in this case, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



